Name: 2000/88/EC: Commission Decision of 21 December 1999 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (notified under document number C(1999) 4765) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  fisheries;  cooperation policy;  health
 Date Published: 2000-02-02

 Avis juridique important|32000D00882000/88/EC: Commission Decision of 21 December 1999 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (notified under document number C(1999) 4765) (Text with EEA relevance) Official Journal L 026 , 02/02/2000 P. 0047 - 0049COMMISSION DECISIONof 21 December 1999amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption(notified under document number C(1999) 4765)(Text with EEA relevance)(2000/88/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 of June 1995 on the conditions for drawing up, for an intermin period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Decision 98/603/EC(2), and in particular Article 2(2) and Article 7 thereof,Whereas:(1) Commission Decision 97/296/EC(3), as last amended by Decision 1999/814/EC(4), lists the countries and territories from which importation of fishery products for human consumption is authorised; part I of the Annex lists the names of the countries and territories covered by a specific Decision and part II names those qualifying under Article 2(2) of Decision 95/408/EC;(2) Commission Decisions 2000/83/EC(5), 2000/86/EC(6), 2000/85/EC(7) and 2000/87/EC(8) set specific import conditions for fishery and aquaculture products originating in Pakistan, China, Latvia and Lithuania, respectively. Pakistan, China, Latvia and Lithuania should therefore be added in part I of the Annex, to the list of countries and territories from which importation of fishery products for human consumption is authorised;(3) Belarus and Grenada, have provided information that they satisfy the equivalent conditions and are able to guarantee that the fishery products they export to the Community meet the health requirements of Directive 91/493/EEC(9), as last amended by Directive 97/75/EC(10); it is therefore necessary to modify the above list to include those countries and territories in the Part II of the list;(4) the seriousness of the deficiencies observed during an inspection visit to Bulgaria, the imports of fishery products from this country would not be authorised and, therefore, this country shall be deleted from the list;(5) the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to the present Decision replaces the Annex to the Decision 97/296/EC.Article 2This Decision is addressed to the Member States.Done at Brussels, 21 December 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 289, 28.10.1998, p. 36.(3) OJ L 122, 14.5.1997, p. 21.(4) OJ L 315, 9.12.1999, p. 44.(5) See page 13 of this Official Journal.(6) See page 26 of this Official Journal.(7) See page 21 of this Official Journal.(8) See page 42 of this Official Journal.(9) OJ L 264, 24.9.1991, p. 15.(10) OJ L 24, 30.1.1998, p. 31.ANNEXList of countries and territories from which importation of fishery products in any form intended for human consumption is authorisedI. Countries and territories covered by a specific decision under Council Directive 91/493/EECAL- AlbaniaAR- ArgentinaAU- AustraliaBD- BangladeshBR- BrazilCA- CanadaCI- CÃ ´te d'IvoireCL- ChileCN- ChinaCO- ColombiaCU- CubaEC- EcuadorEE- EstoniaFK- Falkland IslandsFO- Faeroe IslandsGH- GhanaGM- GambiaGT- GuatemalaID- IndonesiaIN- IndiaJP- JapanKR- South KoreaLT- LithuaniaLV- LatviaMA- MoroccoMG- MadagascarMR- MauritaniaMU- MauritiusMV- MaldivesMX- MexicoMY- MalaysiaNG- NigeriaNZ- New ZealandOM- OmanPA- PanamaPE- PeruPH- PhilippinesPK- PakistanRU- RussiaSC- SeychellesSG- SingaporeSN- SenegalTH- ThailandTN- TunisiaTW- TaiwanTZ- TanzaniaUY- UruguayVN- VietnamYE- YemenZA- South AfricaII. Countries and territories meeting the terms of Article 2(2) of Council Decision 95/408/ECAO- AngolaAG- Antigua and Barbuda(1)AN- Netherlands AntillesAZ- Azerbaijan(2)BJ- BeninBS- BahamasBY- BelarusBZ- BelizeCH- SwitzerlandCM- CameroonCR- Costa RicaCV- Cape VerdeCY- CyprusCZ- Czech RepublicDZ- AlgeriaER- EritreaFJ- FijiGA- GabonGD- GrenadaGL- GreenlandGN- Guinea ConakryHK- Hong KongHN- HondurasHR- CroatiaHU- Hungary(3)IL- IsraelIR- IranJM- JamaicaKE- KenyaLK- Sri LankaMM- MyanmarMT- MaltaMZ- MozambiqueNA- NamibiaNC- New CaledoniaNI- NicaraguaPF- French PolynesiaPG- Papua New GuineaPL- PolandPM- Saint Pierre and MiquelonRO- RomaniaSB- Solomon IslandsSH- Saint HelenaSI- SloveniaSR- SurinameTG- TogoTR- TurkeyUG- UgandaUS- United States of AmericaVC- Saint Vincent and the GrenadinesVE- VenezuelaZW- Zimbabue(1) Authorised only for imports of fresh fish.(2) Authorised only for imports of caviar.(3) Authorised only for import of live animals intended for direct human consumption.